DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 16, and 80 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “providing content” without further elaboration. This judicial exception is not integrated into a practical application because the abstract concept refers to a human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system comprising a processor and memory of claim 1 is a generic computing device and the non-transitory computer readable medium of claim 20 is a generic computer memory. Claim 16 simply has no limitations at all.
While each of claims 1, 16, and 20, fall within a statutory category of subject matter (a system, method, and non-transitory computer readable medium, respectively), each claim recites the judicial exception of an abstract idea. Organizing human activity is a category includes the delivery of information to users. Including a processor and memory does not amount to significantly more because the claimed invention (provide content to users) remains entirely unaffected regardless of whether generic computer resources are present (e.g. claims 1, 16, and 20 could refer to watching videos on any generic video display).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoctor et al. (2015/0150046) [Hoctor].
Regarding claims 1, 2, 16, 17, and 20, Hoctor discloses a system for providing content, comprising: a processor; and a memory storing instructions, which is executable by the processor, wherein the instructions, when executed by the processor, cause the processor to: 
receive visual content information from a local display system (paragraph 0145); 
analyze the visual content information to determine information relating to the viewing audience (gaze point, paragraphs 0145 and 0154); 
access a store of digital content including individual items of digital content (price lowering material or list of media assets, paragraphs 0156-0157); 
generate the display content utilizing the information relating to the viewing audience and the store of digital content (displayed to prevent terminal of service, paragraphs 0156-0157); and 
transmit the display content to the local display system for display on a display device (shown via a media guidance application, paragraphs 0156-0157).

Regarding claim 3, Hoctor discloses the system of claim 2, wherein to analyze the visual content information, the instructions when executed by the processor further cause the processor to: identify an audience characteristic relating to the viewing audience (gaze point, paragraph 0145); identify attribute information relating to the viewing audience (time spent on a point, paragraph 0154); and determine circumstantial information for a location associated with the visual content information (attentiveness level, paragraph 0154).

Regarding claim 4, Hoctor discloses the system of claim 2, wherein the visual content information includes: visual imagery information captured by a camera device; audience identification information relating to an individual subject in the viewing audience; context information for a location associated with the visual imagery information; and settings information for the location associated with the visual imagery information (gaze point and time spent focusing on a point, paragraphs 0145 and 0154).

Regarding claim 7, Hoctor discloses the system of claim 2, wherein the instructions when executed by the processor further cause the processor to receive audience interest information from the local display system (gaze point and time spent focusing on a point, paragraphs 0145 and 0154).

Regarding claim 8, Hoctor discloses the system of claim 7, wherein the instructions when executed by the processor further cause the processor to modify the display content based on the audience interest information (paragraphs 0156-0157).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoctor in view of Maharahj et al. (2015/0312626) [Maharahj].
Regarding claim 5, Hoctor discloses the system of claim 2, wherein to generate the display content, the instructions when executed by the processor further cause the processor to rate the individual items of digital content (favored by the user, paragraph 0157).
Hoctor fails to disclose further ranking the individual items.
In an analogous art, Maharajh teaches ranking content items according to a profile, for the benefit of providing a personalized user experience.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of Hoctor to include ranking the individual items, as suggested by Maharahj, for the benefit of providing a personalized user experience.

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Hoctor and Maharahj as applied to claim 5 above, and further in view of Pau (9,769,544).
Regarding claim 6, Hoctor and Maharahj disclose the system of claim 5, but fail to disclose wherein to rank the individual items of digital content the instructions when executed by the processor further cause the processor to utilize a bidding system associated with the store of digital content.
In an analogous art, Pau teaches inserting advertising content into video content via a bidding system, which serves to increase the revenues of content providers (col. 1 lines 19-34).
It would have been obvious at the time to a person of ordinary skill in the art to modify the system of Hoctor and Maharahj to include utilizing a bidding system associated with the store of digital content, as suggested by Pau, for the benefit of including advertisements in the ranked content which increases the revenues of respective content providers.

Claims 9-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoctor in view of Riedl et al. (2009/0100459) [Riedl].
Regarding claims 9 and 18, Hoctor discloses the system and method of claims 1 and 16, wherein the instructions, when executed by the processor, cause the processor to: transmit a selected engagement content item for transmission to a user device and receive an indication of interest relating to the selected engagement content item (selection of suggested content, paragraph 0157).
Hoctor fails to disclose selecting, based on the received indication of interest, an enhanced content item; process the enhanced content item to generate a stream of content data associated with the enhanced content item; and transmit the stream of content data associated with the enhanced content item to the user device.
In an analogous art, Riedl teaches creating customized streams of content related to selections made by a user to increase the value of the service provided to said user (paragraph 0186).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system and method of Hoctor to include selecting, based on the received indication of interest, an enhanced content item; process the enhanced content item to generate a stream of content data associated with the enhanced content item; and transmit the stream of content data associated with the enhanced content item to the user device, as suggested by Riedl, for the benefit of increasing the value of the service provided to said user via a customized stream or channel of related content.

Regarding claims 10 and 11, Hoctor and Riedl disclose the system of claim 9, but fail to disclose wherein the instructions when executed by the processor further cause the processor to: transmit a viewing application component to the user device, wherein the viewing application component may include a browser and a decoder.
Examiner takes official notice that providing a browser with a decoder in response to content selections was notoriously well known in the art at the time of effective filing, as it was (and still is) common practice to determine whether a client device is capable of displaying selected content, and if not, automatically downloading the necessary software to enable said client device.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of Hoctor and Riedl to include transmit a viewing application component to the user device, wherein the viewing application component may include a browser and a decoder, for the benefit of ensuring the user device remains up to date on the latest versions of resident software which enables the user to view available content offerings.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoctor in view of Evans (2013/0117107).
Regarding claim 13, Hoctor discloses the system of claim 1, but fails to disclose wherein the instructions, when executed by the processor, cause the processor to: receive user edits to an initial content item; store an intermediate content item including the user edits to the onboard cache; and generate a content item preview from the onboard cache to display the intermediate content item.
In an analogous art, Evans teaches it was well known in the art at the time of effective filing to receive user edits to an initial content item; store an intermediate content item including the user edits to the onboard cache; and generate a content item preview from the onboard cache to display the intermediate content item, to ensure the edits are to said user’s satisfaction (paragraph 0094).
It would have been obvious at the time of effective filing to modify the system of Hoctor to include receive user edits to an initial content item; store an intermediate content item including the user edits to the onboard cache; and generate a content item preview from the onboard cache to display the intermediate content item, as suggested by Evans, for the benefit of allowing advertisers to edit content offerings to their satisfaction prior to delivery.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoctor in view of Evans and Pizzurro et al. (2009/0254931) [Pizzurro].
Regarding claim 14, as shown above Hoctor and Evans disclose the system of claim 13, which is similar in scope (editing contents and generating a preview) but does not claim initially rendering a template.
In an analogous art, Pizzurro teaches utilizing templates which allow a user to edit content by filling in initially blank fields within a template display with content items (paragraph 0044), providing a convenient and easy to use means for content editing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of Hoctor and Evans to initially render a template post that does not include data regarding content item components and subsequently render the content item components in the template post, as suggested by Pizzurro, for the benefit of providing a convenient and easy to use means for content editing.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While Hoctor does teach analyzing selections and other user data using a machine learning model to more effectively retain viewers (paragraphs 0178-0180), the examiner found no teaching or reasonable suggestion at the time of effective filing in the prior art for performing a lift study as claimed by applicant.
Claims 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the generation of new content based on old content is known (see for example cited prior art Evans and Pizzurro), and the inclusion of feedback data fields in distributed content is also known (see for example Kummer 2015/0358687), the examiner found no teaching or reasonable suggestion at the time of effective filing in the prior art for inserting feedback data retrieval fields based on a calculated similarity threshold as claimed by applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Villax et al. (2022/0222373, paragraphs 0004 and 0153) for teaching in the prior art of using machine learning to measure the impact of contents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421